Citation Nr: 0113836	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for thoracic outlet 
syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from October 1970 to December 1973.

In August 1996 the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to service connection for 
thoracic outlet syndrome, on the basis that the claim was not 
well grounded.  The veteran sought reconsideration of his 
claim in November 1996.  By letter dated February 1997 the 
Vice Chairman, by direction of the Chairman of the Board, 
declined to reconsider the veteran's claim, and notified him 
of his further appellate rights; the veteran did not appeal.  

This matter is now on appeal to the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Portland, Oregon, which found that the veteran had not 
submitted new and material evidence to reopen his service 
connection claim for thoracic outlet syndrome.  

In a supplemental statement of the case dated September 2000, 
the RO found that the veteran had submitted new and material 
evidence to reopen his claim for service connection for 
thoracic outlet syndrome.  After reopening the claim and 
considering all of the evidence, the RO denied service 
connection.  


FINDINGS OF FACT

1.  The veteran was involved in an automobile accident in 
January 1973, at which time he complained of cervical pain 
and headaches.  

2.  The veteran has been diagnosed with thoracic outlet 
syndrome.  

3.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's thoracic outlet syndrome 
was incurred in service.

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's thoracic outlet syndrome is due 
to injury incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(b)); 38 C.F.R. §§ 3.102, 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for thoracic outlet 
syndrome, which he contends is the result of an automobile 
accident in which he was involved while in service.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet.App. 503, 505 (1992).

That a disease or injury occurred in service alone is not 
enough; there must be disability resulting from that disease 
or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert.  

Factual Background

While on active duty, the veteran was involved in an 
automobile accident in January 1973, at which time he 
complained of cervical pain and headaches.  The incident was 
described in Air Force records as occurring when the veteran 
was stopped in his automobile at an entrance to the air base, 
and was struck from behind by another vehicle.  He was 
diagnosed with whiplash and neck sprain.  

In July 1974, the veteran filed a Report of Accidental Injury 
with VA.  In an accompanying Statement in Support of Claim, 
he indicated that he had suffered from headaches, neckaches, 
and loss of feeling in his right arm since the time of the 
accident.  A VA examination was provided in August 1974, to 
which the veteran presented with complaints of neck pain, 
headaches, and numbness in his right arm and hand.  His 
neurological examination was normal, and no diagnosis was 
made pertinent to his complaints of numbness.  

A private physician examined the veteran in December 1981, 
and diagnosed him with moderate to severe symptoms of 
thoracic outlet syndrome.  

A private vascular surgeon in July 1997 continued the 
veteran's diagnosis of thoracic outlet syndrome and, based 
upon the history reported by the veteran, which included a 
report of the January 1973 accident, concluded that his 
current problem was post-traumatic.

The veteran was afforded VA examinations of his spine and his 
peripheral nerves, in October 1997.  The physician who 
examined the spine diagnosed: (1) minimal degenerative 
changes of the cervical spine; (2) status post whiplash neck 
injury with mild restriction of mobility; and (3) thoracic 
outlet syndrome, previously diagnosed elsewhere, appears 
valid.  That examiner stated the opinion that it is more 
likely than not that the veteran's thoracic outlet syndrome 
bears a relationship to the January 1973 automobile accident.  
According to that physician, while it was not possible to 
make a categorical statement about the relationship between 
the veteran's current diagnosis and the 1973 accident, such a 
scenario was not implausible and "it would be more difficult 
show that the symptoms the veteran complains of are not 
related to the previous injury than that they are."

The physician who examined the peripheral nerves in October 
1997 diagnosed: (1) vascular outlet syndrome, right side; 
minimal; (2)cervicothoracic radiculitis; and (3) lumbosacral 
radiculopathy, right S1.  In discussing the veteran's 
condition, the doctor indicated that, while "thoracic outlet 
syndrome is present . . . [i]t is unlikely, on a more 
probable than not basis, to be related to the motor vehicle 
accident of 1972 [sic]."  In addition, however, he stated 
that "[the veteran] may very well have a C6-C7 radiculopathy 
on the right from the cervical area which would, according to 
administrative records, be related, on a more probable than 
not basis, to the cervical spine problems which are service-
related."

In February 1999, another private physician indicated that, 
on the basis of the veteran's history, "the most likely 
cause of his bilateral [thoracic outlet syndrome] is the 
accident of January 1973, to a reasonable degree of medical 
certainty."

VA examiners in July 1997 and May 2000 concluded that the 
veteran's thoracic outlet syndrome is not related to his 
accident in service in January 1973.  In July 1997, a VA 
physician reported that, after a discussion with "numerous 
surgeons and physicians and a consensus of opinion after 
consultation with orthopedic, general surgeons and other 
physicians was that there is no evidence of correlation 
between the neck sprain and the thoracic outlet syndrome."  
The RO requested a consultation report from one of its 
physicians, who opined that "on a more probable than not 
basis, there is no mechanical situation related to service-
connected records which would indicate a pathophysiological 
condition that is likely . . . to result in a thoracic outlet 
syndrome."  

In May 2000, the veteran was afforded another VA examination, 
during which the examiner opined that the veteran's symptoms, 
which are consistent with thoracic outlet syndrome, were not 
related to the injury sustained in January 1973.  At that 
time, in support of his conclusions, the physician noted that 
"greater girth in the right arm and markedly increased girth 
of the right forearm indicate that he is using his right 
upper extremity more than he admits to.  This is reinforced 
by the grime that is found in his right hand."

The Board notes that the veteran appeared for a hearing 
before a Hearing Officer at the RO in July 1999.  There he 
testified that he has suffered neck and shoulder pain, 
sleeplessness, tenderness, and fatigue of the neck and 
shoulder since his accident in 1973.  According to the 
veteran, he loses feeling in his hands and arms when 
participating in any activity that requires him to reach over 
his head, away from his body, or "grasping anything 
firmly," such as, but not limited to, hugging his wife, 
holding a telephone, brushing his teeth, and combing his 
hair.  

Analysis

Preliminary matter - duty to assist

As noted above, the recently enacted VCAA clarified VA's duty 
to assist veterans in the development of their claims.  The 
Board has reviewed the record carefully in order to determine 
whether the objectives of the VCAA have been accomplished in 
this case.

It appears that all pertinent records have been obtained with 
respect to the issue on appeal.  The veteran has not 
indicated that additional evidence exists, and the record 
does not contain any references that would lead the Board to 
conclude that any other pertinent evidence need be obtained.  
Moreover, the veteran has been given ample opportunity to 
present evidence and argument in support of his claim, 
including presenting his testimony, under oath, at a personal 
hearing before a local Hearing Officer.  

Accordingly, the Board concludes that VA's duty to assist has 
been accomplished in this case, and that this issue may be 
adjudicated on its merits.



Discussion

The competent evidence of record indicates that the veteran 
was involved in an automobile accident in January 1973, while 
still in service, which involved his being rear-ended by 
another vehicle and sustaining a whiplash-type of injury.  At 
that time he complained of cervical pain and headaches. 

In a report of accidental injury received by the RO in July 
1974, just eight months after discharge, the veteran 
indicated that he had been suffering from backaches, 
headaches, and a loss of feeling in his right arm and hand.  
A private physician initially diagnosed the veteran with 
thoracic outlet syndrome in December 1981.  Inasmuch as the 
veteran continued to be diagnosed with that disorder based 
upon his continued symptomatology consisting of numbness, 
headaches, and cervical pain, as of the time of his last VA 
examination in May 2000, the Board finds that the veteran has 
a current disability.  See 38 C.F.R. § 3.303(b); see Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); Chelte v. Brown, 
10 Vet.App. 268, 271 (1997).  The question here is therefore 
whether the evidence supports an etiological nexus between 
the injury in service and the currently claimed disability.  
We note that service connection is already in effect for 
residuals of neck sprain, based upon the same automobile 
accident in service.

Based upon a history as reported by the veteran, private 
physicians in July 1997 and February 1999 attributed his 
thoracic outlet syndrome to the automobile accident in 
service.  While the Board acknowledges that those physicians 
did not indicate review of the veteran's claims file, a VA 
examiner in October 1997, who did review the veteran's claims 
file, also concluded that it was more likely than not that 
the veteran's thoracic outlet syndrome was related to the 
January 1973 accident.  

VA examiners in July and October 1997, and May 2000, in 
addition to a VA physician who was consulted in December 
1997, all concluded that the veteran's thoracic outlet 
syndrome was not related to his in-service injury.  These 
physicians did not offer an alternative etiology for the 
veteran's condition.  

As can clearly be seen from the foregoing, there is no 
consensus opinion as to the etiology of the veteran's 
thoracic outlet syndrome.  In fact, two VA examiners, who 
examined the veteran on the same day in 1997, both diagnosed 
thoracic outlet syndrome but disagreed as to the etiology of 
the disorder.  The Board recognizes the difficulty faced by 
the RO in adjudicating this matter.  Not only have there been 
differing opinions as to whether the thoracic outlet syndrome 
had its origin in the 1973 trauma, but one physician appears 
to have implied possible malingering on the part of the 
veteran, while another appears to have ascribed the claimed 
disorder, not to the in-service injury, but to the service-
connected residuals of neck sprain.

Inasmuch as the medical experts differ in their opinions as 
to the etiology of the veteran's diagnosed thoracic outlet 
syndrome, the Board will exercise our discretion under the 
reasonable doubt/benefit-of-the-doubt doctrine, and conclude 
that the evidence is in relative equipoise as to the whether 
the claimed disorder is the result of the January 1973 
automobile accident, which occurred in service.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is entitled to service connection for 
thoracic outlet syndrome.  38 C.F.R. § 3.303; see Cosman v. 
Principi, 3 Vet.App. 503, 505 (1992).  


ORDER

Service connection for thoracic outlet syndrome is granted.




		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

